92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Patrick MCMANUS, Plaintiff-Appellant,v.ARLINGTON COUNTY, VIRGINIA, Arlington County in the State ofVirginia;  Sheriff Faust, Sheriff of Arlington County Jailat Arlington;  David M. Bogard, Director of Corrections atthe Arlington County Jail;  Captain Pinson, Captain of theGuard at Arlington County Jail;  Captain Sites, Captain ofthe Guard at Arling ton County Jail;  John Doe, Officer,Member of the Hearing Committee at the Arlington CountyJail;  John Doe, Civilian member of the Hearing Committee atthe Arlington County Jail;  Cor rectional Medical Systems,Medical Contractor at the Arlington County Jail;  LarryLinton, Director of Correctional Medical Systems atArlington County Jail;  John Doe, Doctor at the ArlingtonCounty Jail;  Jane Doe, Nurse at the Arlington County Jail;John Doe, Head of Food Service at the Arlington County Jail;John Doe, Food Service Manager at the Arlington CountyJail;  John Doe, Dentist at the Arling ton County Jail, allof the defendants are being sued in their official andindividual capacities, Defendants--Appellees.
No. 96-6802.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1996.Decided Aug. 12, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Henry C. Morgan, Jr., District Judge.  (CA-95-1004-2)
Charles Patrick McManus, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.  Finding no abuse of discretion, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.